BOND, Chief Justice.
This is an attempted appeal by writ of error on a judgment entered in the District Court of Kaufman County, in favor of defendant in error, Kaufman County Levee Improvement District No. 13. The petition for the writ and the bond were filed in the court below on November 7, 1939, and citation in error was issued and served on defendant in error on February 21, 1940.
In May, 1939, the Legislature enacted a statute, Vernon’s Ann.Civ.St. Art. 2249a, taking away the right of appeal by writ of error of participants in the actual trial of a cause in the court below. The act became a law immediately upon its passage, effective from and after January 1, 1940. The attempted appeal in this case did not confer jurisdiction on this court, because of lack of service of the citation before the effective date of the statute taking away the right of appeal by writ of error. United Employers Casualty Co. v. Skinner, Tex.Civ.App. 141 S.W.2d 955, writ refused; Copus, et al. v. Chorn, et al., Tex.Sup., 150 S.W.2d 70; Traders & General Ins. Co. v. Reid, Tex.Civ.App., 150 S.W.2d 74; Southwestern Life Ins. Co. v. Kaufman County Levee Improvement District, 152 S.W.2d 443, decided by this Court on May 9, 1941.
The appeal is dismissed.